DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 17 is objected to because of the following informalities:
Claim 17 recites, “another SLC memory area” after claim 16 already recites, “a second SLC memory area”. The claim should be amended to recite, “the second SLC memory area”. 
Appropriate correction is required.


CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim limitations in this application being interpreted under 35 U.S.C. § 112(f) include
From claim 6: “means for writing data to both the SLC memory area and the MLC memory area”, which is interpreted to include a memory controller per [0014] of the specification. 
From claim 6: “means for determining whether a last-written wordline in the MLC memory area has a data retention problem”, for which sufficient structure is not disclosed in the specification in a way to “clearly link or associate the corresponding structure, material, or acts to the claimed function” [see MPEP 2181(III)(¶1)]. The only place in the specification that the claimed function is recited is in [0020], which merely restates the “means for” language from the claims and therefore does not provide sufficient structure for performing the claimed function.  Furthermore, the closest function disclosed by the specification is checking whether a certain amount of time has passed, which only indicates “the probability of a data retention problem” [0048] and not an actual data retention problem. For this reason, the Examiner cannot find a clearly linked structure for performing the claimed function because the Examiner cannot find the claimed function in the specification disclosed in connection with any structure [0020]).  
From claim 6: “means for... correcting the data retention problem”, which is interpreted to include a memory controller [0048-0049]). 
From claim 20: “means for logging an identification of the last-written wordline in the MLC memory area and a time when the last-written wordline was written”, which is interpreted to include a memory controller [0016] [0048]. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 2: 
Claim 2 recites, “wordlines prior to the last-written wordline”, however, “wordlines” does not have a temporal quality such that the meaning of one wordline being prior to another wordline would not be readily understood by one of ordinary skill in the art. Accordingly, the scope of the claim cannot be determined and the claim is indefinite. The Examiner suggests amending the claim to recite, “from wordlines written prior to the last-written wordline” to give the wordlines a temporal quality such that the “prior” qualification is given meaning. 
Regarding claim 16: 
Claim 16 recites, “means for writing to both the SLC memory area and the MLC memory area” without previously reciting an MLC memory area. As the limitation lacks antecedent basis, the scope of the claim cannot be determined and the claim is indefinite. 
Claim 16 also recites, “means for determining whether a last-written wordline in the MLC memory area has a data retention problem”, which lacks corresponding structure in the 
Regarding claims 17-20: 
Claims 17-20 are rejected for failing to cure the deficiencies of a rejected base claim from which they depend. 

Claim Rejections – 35 USC §112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 16: 
Claim 16 recites, “means for determining whether a last-written wordline in the MLC memory area has a data retention problem”, which lacks corresponding structure in the specification according to the claim interpretation analysis performed above. Based on the 
Regarding claims 17-20: 
Claims 17-20 are rejected for failing to cure the deficiencies of a rejected base claim from which they depend. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16-17 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by US Patent No. US 9,933,963 B1 (Alhussien).
Regarding claim 16: 
Alhussien discloses, a storage system (10), comprising: a memory comprising a single-level cell (SLC) memory area (a block or wordline of the SLC memory (13)) and a second SLC memory area (another block or wordline of the SLC memory (13)); means for writing data to both the SLC memory area and the MLC memory area (by disclosing controller (11) that writes data to the SLC buffer as a staging area and copies the data to the MLC flash device (14)); means for determining whether a last-written wordline in the MLC memory area has a data retention problem (by disclosing that the controller (i.e. means for ; and means for, in response to determining that the last-written wordline in the MLC memory area has a data retention problem, correcting the data retention problem (by teaching that in response to the criteria being met (34), the data in the SLC memory corresponding to the last written wordlines in the MLC memory (46) (47) may be copied (30) by the controller (i.e. means for... correcting) to other wordlines in the SLC memory area (48) (30) and a lookup table updated (31) so that the data can be read in a subsequent read operation and eventually written to the MLC memory area (i.e. correcting the data retention problem) [Fig. 5] [Fig. 2B] [Col 5: line 66 – Col 6: line 58] [Col 7: line 64 – Col 8: line 52]).
Regarding claim 17:
The storage system of Claim 16, 
Alhussien further discloses, wherein the data retention problem is corrected by copying data from a wordline in the SLC memory area that corresponds to the last-written wordline in the MLC memory area to a wordline in another SLC memory area (through the analysis performed for claim 16).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-2, 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. US 9,933,963 B1 (Alhussien) in view of US Patent Application Pub. No. US 2021/0109856 A1 (Lee).
Regarding claim 1: 
Alhussien discloses, A storage system (10), comprising: a memory (15) comprising a first single-level cell (SLC) memory area ((13) (SLC2) (42)), a second SLC memory area ((13) (SLC2’) (48)), and a multi-level cell (MLC) memory area (14); and a controller (11) configured to communicate with the memory and further configured to: write data to both the first SLC memory area ((13) (SLC2) (42)) and the MLC memory area ((23) (24) the controller writes data to the SLC buffer and the MLC flash device [Col 4: lines 18-35] [Col 6: lines 40-57]); determine whether an amount of time that has passed since a wordline in the MLC memory area was written is longer than a threshold amount of time ((34) – recycle criterion include the time since the associated MLC block has been written as observed by a counter [Col 1: lines 34-55] [Col 2: lines 47-60] [Col 6: lines 1-15]); and in response to determining that the amount of time is longer than the threshold amount of time (determining that the criteria is met (34) (i.e. determining that the amount of time is longer than the threshold amount of time) [Col 1: lines 34-55] [Col 2: lines 47-60] [Col 6: lines 1-15] [Col 7: line 64 – Col 8: line 15]): copy data from a wordline in the first SLC memory area ((42) (SLC2) The SLC area (42) contains 4 wordlines [Col 6: lines 41-57] [Col 7: line 64 – Col 8: line 15]) that corresponds to the last-written wordline in the MLC memory area ((14) (46-47) the four wordlines in the SLC area contain the same data as written to the wordlines (46) and (47) in the MLC memory area (i.e. corresponds to the last-written wordline in the MLC memory area) [Col 6: lines 41-57]) to a wordline in the second SLC memory area ((48) (SLC2’) [Col 7:  and update a mapping table to reflect the copy ((31) the lookup table is updated to reflect the copy [Col 8: lines 1-15] [Fig. 5] [Fig. 2B] [Fig. 1]).
Alhussien does not explicitly disclose that the threshold amount of time corresponds to an elapsed time since a last-written wordline, but generically discloses that it may be the elapsed time since the MLC memory block was written (i.e. doesn’t specify if it’s the time since the block was first written, last written, or some other time of writing). However, Lee teaches that a threshold amount of time before triggering a data reliability operation may be an elapsed time since the last-page was written, where a page corresponds to a word-line (by teaching that an elapsed time (ET) may be counted utilizing a timestamp for managing the active block (121a) [0071]. The ET is counted from a time when data is written at a physical page before the clean page (i.e. the last written page, i.e. the last written wordline) [0065] [0066] [0070]. The controller may determine an ET threshold based on a desired reliability so that when the ET has reached the threshold the controller may trigger a data reliability operation [0066-0068]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the amount of time before a criteria is met based on an amount of time since an MLC block was written as disclosed by Alhussien to be measured from the time the last page on the last word-line was written, such as from a recorded timestamp, as taught by Lee because it would have only required the combination of known elements according to known methods to yield predictable results. Alhussien teaches that the time since an MLC block was written may be used as a criteria for triggering a data reliability operation (i.e. copying data from an SLC block corresponding to the last pages written to the MLC block to prevent errors when reading the data at the last written pages). Alhussien does not explicitly teach that the time may be the time elapsed from the last page (i.e. corresponding to a wordline) written to the MLC block, however, Lee teaches that a time used to trigger a data reliability operation (i.e. filling an open block with garbage collection data to prevent a read error at the boundary page (i.e. last written page)) may be a time since the last written page of a Lee]) was written. One of ordinary skill in the art could have combined the elements as claimed according to known methods as the counter taught by Alhussien must have required a reference starting point, the chosen starting point of the counter of Alhussien to keep track of the elapsed time could be referenced to timestamp since the last written page of a block was written as taught by Lee. One of ordinary skill in the art would have recognized that the results would have been predictable (i.e. the data in the SLC block corresponding to the last written page of the MLC block taught by Alhussien could be copied to another page of the SLC block before the reliability of the data in the MLC block became too unreliable to read as taught by Alhussien within a time threshold measured from the time the last-written page of the MLC block was written as taught by Lee.  
Regarding claim 2:
The storage system of claim 1 is made obvious by Alhussien in view of Lee.
Alhussien further discloses, wherein the controller is further configured to, in response to a command to read the MLC memory area: read data from wordlines prior to the last-written wordline in the MLC memory area; and instead of reading the last-written wordline in the MLC memory area, read the data from the wordline in the second SLC memory area (by disclosing that in response to a read I/O request, the SSD controller (11) looks in the lookup table to see whether the data is in the buffer (13) or the MLC device (14) or a combination thereof, to read the data depending on where the data is located [Col 5: lines 0-10]. The read requests are directed to certain addresses in the SSD storage device [Col 8: lines 53-63]. The data is read from the MLC device if it is deemed safe (i.e. when a wordline is fully-written) [Col 5: lines 45-65]. However, if the data being read is one of the open wordlines (i.e. last-written wordlines) the data is read from the SLC buffer [Col 5: lines 50-67]. The lookup table should only contain one pointer (i.e. to MLC memory) when data is deemed safe after copying the data to the MLC flash device (14) (i.e. data from wordlines prior to the last-written wordline 
Regarding claim 5:
The storage system of claim 1 is made obvious by Alhussien in view of Lee.
Alhussien further discloses, wherein the controller is further configured to de-commit the data from the first SLC memory area (by disclosing that data written in the staging buffer can be erased (i.e. de-committed) when the associated copy in the MLC area is considered safe [Col 6: lines 40-58] [Col 8: lines 28-41]). 
Regarding claim 6:
The storage system of claim 1 is made obvious by Alhussien in view of Lee.
Alhussien further discloses, wherein the MLC area comprises a quad-level cell (QLC) memory area (by disclosing that the MLC flash device (14) may store four bits of data per memory cell [Col 4: lines 36-64]). 
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Alhussien in view of Lee in further view of US Patent Application Pub. No. US 2019/0034290 A1 (Guo).
Regarding claim 3:
The storage system of claim 1 is made obvious by Alhussien in view of Lee.
Alhussien further teaches that a buffer (131) may store system data, such as memory tables used by the SSD controller (11) to manage the MLC flash device (14), the buffer (13) and data for other functionality in a memory (137) [Col 3: lines 15-26]). 
Alhussien does not explicitly disclose, but Lee teaches, wherein the controller is further configured to log an identification of the block with the last-written word-line in the MLC memory area and a time when the last-written wordline was written (by teaching that an elapsed time (ET) may be counted utilizing a timestamp for managing the active block (121a) 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the amount of time before a criteria is met based on an amount of time since an MLC block was written as disclosed by Alhussien to be measured from the time the last page on the last word-line was written, such as from a recorded timestamp, as taught by Lee because it would have only required the combination of known elements according to known methods to yield predictable results. Alhussien teaches that the time since an MLC block was written may be used as a criteria for triggering a data reliability operation (i.e. copying data from an SLC block corresponding to the last pages written to the MLC block to prevent errors when reading the data at the last written pages). Alhuessein further teaches hat a buffer may store system data, such as memory tables used by the SSD controller to manage the MLC flash device, the buffer, and data for other functionality in a memory. Alhussien does not explicitly teach that the time may be the time elapsed from the last page (i.e. corresponding to a wordline) written to the MLC block, however, Lee teaches that a time used to trigger a data reliability operation (i.e. filling an open block with garbage collection data to prevent a read error at the boundary page (i.e. last written page)) may be a time since the last written page of a block (including blocks with multiple bits per cell (i.e. an MLC block) [0053, Lee]) was written. Lee further teaches that the timestamp and block identifying information may be stored in an active block management table [Fig. 9]. One of ordinary skill in the art could have combined the elements as claimed according to known methods as the counter taught by Alhussien must have required a reference starting point, the chosen starting Alhussien to keep track of the elapsed time could be referenced to timestamp since the last written page of a block was written as taught by Lee and could have been stored in an active block management table taught by Lee in the buffer for storing data for the controller to manage the MLC flash device and the buffer as taught by Alhussien. One of ordinary skill in the art would have recognized that the results would have been predictable (i.e. the data in the SLC block corresponding to the last written page of the MLC block taught by Alhussien could be copied to another page of the SLC block before the reliability of the data in the MLC block became too unreliable to read as taught by Alhussien within a time threshold measured from the time the last-written page of the MLC block was written as taught by Lee.
Alhussien in view of Lee does not explicitly disclose, but Guo teaches that the controller is further configured to log an identification of a last-written wordline (by teaching that an open block status table (226) may include information identifying a location within each open block corresponding to a last-written wordline. The identifying information may be updated in conjunction with the data write module (216) as part of the management module (121-1) (i.e. controller) [0061-0062] [0080-0081] [0084-0085] [0103]). In this way, when a shutdown request is received, the storage device may fetch information about open blocks and their boundary regions susceptible to data reliability issues and for each identified boundary region (i.e. last-written wordline), the storage device may program a region contiguous to the identified boundary region [0005] [0019] [0020] [0092].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified an active block management table stored in buffer memory taught by Alhussien in view of Lee to include an identification of the last-written wordline so that upon receiving a shutdown request, a contiguous region to the identified last-written wordline (as updated by the controller) may be programmed by the controller as taught by Guo
One of ordinary skill in the art would have been motivated to make this modification because programming data to the contiguous region to the boundary area increases the reliability of the non-volatile memory, as taught by Guo in [0005]. 
Regarding claim 4:
The storage system of claim 3 is made obvious by Alhussien in view of Lee in further view of Guo.
Alhussien discloses that the area for storing data for the controller to manage the MLC flash device (14) and the buffer memory (13) is a buffer memory (131) containing memory (137), but does not explicitly disclose wherein the identification and time are logged in volatile memory in the storage system. 
However, Guo teaches wherein the identification and time are logged in volatile memory in the storage system (by teaching that an open block status table (226) storing a timestamp and an identification of the most recently written wordline [0080-0081] are stored in memory (206), which may be a high-speed random access memory such as DRAM, SRAM (i.e. volatile) or other random access solid state memory device [0053]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the memory storing data for managing the MLC flash device and the buffer memory disclosed by Alhussien to include the volatile high-speed random access memory such as DRAM or SRAM taught by Guo for storing an active block management table including a timestamp and an identification of a last-written wordline as taught by Guo. 
One of ordinary skill in the art would have been motivated to make this modification because the volatile DRAM and SRAM are high-speed memories, as taught by Guo in [0053] and the open block table is useful for programming data to a contiguous region of a boundary wordline in response to a shutdown request to improve the reliability of the non-volatile memory system as taught by Guo in [0005]. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Alhussien in view of Lee in further view of US Patent Application Pub. No US 2020/0264792 A1 (Paley). 
Regarding claim 7:
The storage system of claim 1 is made obvious by Alhussien in view of Lee.
Alhussien further discloses that the MLC flash device (14) is any multidimensional flash device [Col 4: lines 36-64].
Alhussien does not explicitly disclose, but Paley teaches, wherein the memory comprises a three-dimensional memory (by teaching that the non-volatile memories can be three-dimensional NAND, which improves on regular two-dimensional storage by stacking storage cells to increase capacity through higher density, lower cost per gigabyte, and provides reliability, speed, and performance expected of solid state memory. The memory can be MLC or SLC memory [0032]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the memory that can be any multi-dimensional non-volatile memory disclosed by Alhussien to include the 3D stacked memory taught by Paley. 
One of ordinary skill in the art would have been motivated to make this modification because the 3D stacked memory offers higher capacity and density with a lower cost per gigabyte, as taught by Paley in [0032].
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Alhussien in view of Lee in further view of US Patent Application Pub. No US 2013/0262745 A1 (Lin). 
Regarding claim 8:
The storage system of claim 1 is made obvious by Alhussien in view of Lee.
Alhussien does not explicitly disclose, but Lin teaches, wherein the storage system is configured to be integrated in a host (by teaching flash memory is ideally suited in mobile and handheld environments (i.e. host device) because of its small size, low power consumption, 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the memory system disclosed by Alhussien to include being embedded in a mobile device as taught by Alhussien. 
One of ordinary skill in the art would have been motivated to make this modification because it is ideally suited for mobile applications in an embedded form because of its small size, low power consumption, high speed, and high reliability features, as taught by Lin in [0002-0005]. 
Regarding claim 9:
The storage system of claim 1 is made obvious by Alhussien in view of Lee.
Alhussien does not explicitly disclose, but Lin teaches, wherein the storage system is configured to be removably connected with a host (by teaching flash memory is ideally suited in mobile and handheld environments (i.e. host device) because of its small size, low power consumption, high speed, and high reliability features [0002]. It may be used in this mobile capacity in a removable card form [0002-0005]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the memory system disclosed by Alhussien to include being configured in a removable card form for a mobile device as taught by Alhussien. 
One of ordinary skill in the art would have been motivated to make this modification because it is ideally suited for mobile applications in a removable card form because of its small size, low power consumption, high speed, and high reliability features, as taught by Lin in [0002-0005]. 
Claims 10, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of US Patent No. US 10,048,863 B1 (Goss) in further view of Alhussien. 
Regarding claim 10:
Lee discloses, In a storage system (110) comprising a multi-level cell (MLC) block ((121) by disclosing that as the number of bits per cell in a memory increases, the management of the memory becomes more complex and programming dummy data in the first clean page after the last programmed page may no longer be appropriate, so the disclosed method is used (i.e. the disclosed method is applicable to multi-bit level cells (i.e. MLC)) [0004] [0053]. The disclosed method may still involve programming dummy data to a block with clean pages [0117-0118]), a method comprising: programming data to an MLC block ((S130) [0061] [Fig. 5]; determining whether a predetermined amount of time has passed since a boundary wordline in the MLC block was programmed (S160, S170); and in response to determining that the predetermined amount of time has passed (S170-Yes) programming the remaining pages in the block (by teaching that garbage collection is triggered and the remaining clean pages are allocated as destination pages of garbage collection and written with garbage collected data when the elapsed time (ET) threshold has been met [0065-0068] [Fig. 5]. The elapsed time is the time that has been counted since data was written at a physical page before the clean page (i.e. a boundary wordline) [0065]).
Lee does not explicitly disclose, but Goss teaches that instead of programming additional pages of data to an open block, reprogramming the data in the boundary wordline in the MLC block (by teaching that if the amount of data written to a block with an open block time threshold greater than a threshold (404-Yes) is not greater than a threshold (406-NO), then rather than programming the rest of the pages of the block (408), the N most recently written (i.e. includes the most recently written page (i.e. the boundary page)) pages from the block should be refreshed (410) [Fig. 4] [Col 5: line 3 – Col 6: line 32]. This decision on whether to refresh the blocks or program data to the remaining empty pages may be based on the time requirements of both operations. For example, if refreshing the pages is faster than programming the remaining pages with data, then the refresh operation will be performed instead of programming the remaining pages of the open block with data [Col 6: lines 33-67]. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified writing pages to the remaining empty pages of a block after a time threshold is reached as disclosed by Lee to include the decision to refresh the N most recently written pages if it would be more efficient than writing data to the remaining empty pages as taught by Goss. 
One of ordinary skill in the art would have been motivated to make this modification because refreshing the pages can be more efficient and require less overhead than writing the remaining pages of the open block with data after a threshold amount of time has elapsed, as taught by Goss in [Col 6: lines 64-67]. 
Lee in view of Goss does not explicitly teach, but Alhussien teaches that the storage system comprises both a single-level cell (SLC) and a multi-level cell (MLC) block and programming data to both the SLC block and the MLC block (by teaching that an SLC buffer (including SLC blocks) may operate as a staging buffer to quickly write data of write I/O requests to the storage device (15). The SSD controller (11) can then transfer the data from the buffer (13) to the MLC flash device (14) (including MLC blocks) [Col 2: lines 33-58] [Col 3: lines 17-38]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified writing the data to the flash device disclosed by Lee to include writing the data to both an SLC memory block and an MLC memory block as taught by Alhussien. 
One of ordinary skill in the art would have been motivated to make this modification because the SLC memory block can function as a staging buffer to quickly write the data to the storage device before writing it to the MLC block, as taught by Alhussien in [Col 2: lines 33-58]. Alhussien in [Col 3: lines 38-47].
Regarding claim 14: 
The method of claim 10 is made obvious by Lee in view of Goss in view of Alhussien. 
Lee does not explicitly disclose, but Alhussien teaches, further comprising de-committing the data from the SLC block (by teaching that data written in the staging buffer can be erased (i.e. de-committed) when the associated copy in the MLC area is considered safe. This allows the staging buffer to be used for other writing and frees up space in the buffer [Col 6: lines 40-58] [Col 8: lines 28-41]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the use of the flash memory disclosed by Lee to include the SLC buffer to write the data first and then copy it to the MLC blocks and then erase (i.e. recommit) the data from the SLC buffer after it is deemed safe in the MLC blocks as taught by Alhussien. 
One of ordinary skill in the art would have been motivated to make this modification because the SLC memory block can function as a staging buffer to quickly write the data to the storage device before writing it to the MLC block, as taught by Alhussien in [Col 2: lines 33-58]. The SLC architecture increases I/O performance, whereas the MLC blocks increase storage density as taught by Alhussien in [Col 3: lines 38-47] and deleting the data from the SLC buffer frees up space and allows more data to be written to the buffer as taught by Alhussien in [Col 8: lines 28-41].
Regarding claim 15: 
The method of claim 10 is made obvious by Lee in view of Goss in view of Alhussien. 
Lee does not explicitly disclose, but Alhussien teaches, wherein the MLC block comprises a quad-level cell (QLC) block (by teaching that the MLC memory architecture increases the data storage density, and a QLC block is the most dense at 4 bits of data per 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the multi-bit per cell blocks disclosed by Lee to include the high density 4 bit per cell data blocks (QLC) taught by Alhussien. 
One of ordinary skill in the art would have been motivated to make this modification because the QLC blocks are high density and allow 4 bits of data to be stored per cell, which is denser than 2 or 3 bits per cell, as taught by Alhussien in [Col 3: lines 18-47] [Col 4: lines 36-63]. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Goss in further view of Alhussien in further view of US Patent Application Pub. No. US 2016/0098216 A1 (Huang). 
Regarding claim 11: 
The method of claim 10 is made obvious by Lee in view of Goss in view of Alhussien. 
Lee further discloses, wherein the data is programmed in the boundary wordline in the MLC block using a fine programming technique (by teaching that the data is programmed into the MLC flash device (14) in a multi-step programming process (i.e. fine programming technique) [Col 3: line 63 – Col 4: line 63]). 
Lee does not explicitly disclose, but Goss teaches that the boundary wordline may be refreshed when the threshold amount of time has passed (per the analysis for claim 10). 
Lee does not explicitly disclose, but Huang teaches that wherein the data is re-programmed into the boundary wordline using a double fine programming technique (by teaching that a refresh module may be configured to refresh all or part of a memory block without the section of memory having been erased by an erase module [0003]. In this way, a section of memory (one or more pages or wordlines) may be refreshed (i.e. reprogrammed) without being relocated into another block and erasing the block, where relocating the data 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified refreshing the memory cells by reprogramming the memory cells to the same or another block disclosed by Goss to include refreshing the memory wordlines (i.e. including the boundary wordline as taught by Goss) by reapplying a programming voltage without relocating the data as taught by Huang. 
One of ordinary skill in the art would have been motivated to make this modification because it results in less write amplification, and less wear on the memory cells, as taught by Huang in [0042]. 
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Goss in further view of Alhussien in further view of Guo. 
Regarding claim 12: 
The method of claim 10 is made obvious by Lee in view of Goss in view of Alhussien. 
Lee further discloses, further comprising logging an identification of the block with the last-written word-line in the MLC block and a time when the boundary wordline was written (by teaching that an elapsed time (ET) may be counted utilizing a timestamp for managing the active block (121a) (i.e. log a time when the last boundary wordline was written) [0071]. The ET is counted from a time when data is written at a physical page before the clean page (i.e. the boundary wordline) [0065] [0066] [0070]. The controller may determine an ET threshold based on a desired reliability so that when the ET has reached the threshold the controller may trigger a data reliability operation [0066-0068]. The ET may be tracked for each 
Lee does not explicitly disclose, but Guo teaches that the controller is further configured to log an identification of a last-written wordline (by teaching that an open block status table (226) may include information identifying a location within each open block corresponding to a last-written wordline. The identifying information may be updated in conjunction with the data write module (216) as part of the management module (121-1) (i.e. controller) [0061-0062] [0080-0081] [0084-0085] [0103]). In this way, when a shutdown request is received, the storage device may fetch information about open blocks and their boundary regions susceptible to data reliability issues and for each identified boundary region (i.e. last-written wordline), the storage device may program a region contiguous to the identified boundary region [0005] [0019] [0020] [0092]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified an active block management table as taught by Lee to include an identification of the last-written wordline so that upon receiving a shutdown request, a contiguous region to the identified last-written wordline (as updated by the controller) may be programmed by the controller as taught by Guo. 
One of ordinary skill in the art would have been motivated to make this modification because programming data to the contiguous region to the boundary area increases the reliability of the non-volatile memory, as taught by Guo in [0005]. 
Regarding claim 13: 
The method of claim 13 is made obvious by Lee in view of Goss in view of Alhussien in further view of Guo. 
Lee does not explicitly disclose, but Guo teaches, wherein the identification and time are logged in volatile memory in the storage system (by teaching that an open block status table (226) storing a timestamp and an identification of the most recently written wordline [0080-
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the active block management table disclosed by Lee to be composed of the volatile high-speed random access memory such as DRAM or SRAM taught by Guo for storing an active block management table including a timestamp and an identification of a last-written wordline as taught by Guo. 
One of ordinary skill in the art would have been motivated to make this modification because the volatile DRAM and SRAM are high-speed memories, as taught by Guo in [0053] and the open block table is useful for programming data to a contiguous region of a boundary wordline in response to a shutdown request to improve the reliability of the non-volatile memory system as taught by Guo in [0005]. 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Alhussien. 
Regarding claim 16: 
Lee discloses, A storage system (110), comprising: a memory comprising a multi-level cell area ((121) by disclosing that as the number of bits per cell in a memory increases, the management of the memory becomes more complex and programming dummy data in the first clean page after the last programmed page may no longer be appropriate, so the disclosed method is used (i.e. the disclosed method is applicable to multi-bit level cells (i.e. MLC)) [0004] [0053]. The disclosed method may still involve programming dummy data to a block with clean pages [0117-0118]) and means for writing data to the MLC memory area ((S130) the controller writes the data to the MLC memory area [0061] [Fig. 5]); means for determining whether a last-written wordline in the MLC memory area has a data retention problem ((S160) (S170) the storage controller (110) may count an elapsed time (ET) since the last page before the clean page was written using a timestamp stored in an active block management ; and means for, in response to determining that the last-written wordline in the MLC memory area has a data retention problem, correcting the data retention problem (by disclosing that when the elapsed time threshold is met (S170) the remaining clean pages of the memory block are written (S180) [Fig. 5] to improve a reliability of the data (i.e. correcting the data retention problem) [0066-0067] [0138]. Dummy data may programmed into the clean pages [0117] [0118] [0125]). 
Lee does not explicitly disclose, but Alhussien teaches that the storage system comprises both a single-level cell (SLC) and a multi-level cell (MLC) block and programming data to both the SLC block and the MLC block (by teaching that an SLC buffer (including SLC blocks) may operate as a staging buffer to quickly write data of write I/O requests to the storage device (15). The SSD controller (11) can then transfer the data from the buffer (13) to the MLC flash device (14) (including MLC blocks) [Col 2: lines 33-58] [Col 3: lines 17-38]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified writing the data to the flash device disclosed by Lee to include writing the data to both an SLC memory block and an MLC memory block as taught by Alhussien. 
One of ordinary skill in the art would have been motivated to make this modification because the SLC memory block can function as a staging buffer to quickly write the data to the storage device before writing it to the MLC block, as taught by Alhussien in [Col 2: lines 33-58]. The SLC architecture increases I/O performance, whereas the MLC blocks increase storage density as taught by Alhussien in [Col 3: lines 38-47].
Claims 18 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Alhussien in further view of Goss. 
Regarding claim 18:
The storage system of Claim 16 is made obvious by Lee in view of Alhussien
Lee does not explicitly disclose, but Goss teaches, but wherein the data retention problem is corrected by re-programming the data in the last-written wordline in the MLC memory area (by teaching that if the amount of data written to a block with an open block time threshold greater than a threshold (404-Yes) is not greater than a threshold (406-NO), then rather than programming the rest of the pages of the block (408), the N most recently written (i.e. includes the most recently written page (i.e. the boundary page)) pages from the block should be refreshed (410) [Fig. 4] [Col 5: line 3 – Col 6: line 32]. This decision on whether to refresh the blocks or program data to the remaining empty pages may be based on the time requirements of both operations. For example, if refreshing the pages is faster than programming the remaining pages with data, then the refresh operation will be performed instead of programming the remaining pages of the open block with data [Col 6: lines 33-67]. The data that is refreshed may be written back into the block of memory (i.e. reprogrammed) [Col 6: lines 6-17]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified writing pages to the remaining empty pages of a block after a time threshold is reached as disclosed by Lee to include the decision to refresh the N most recently written pages if it would be more efficient than writing data to the remaining empty pages as taught by Goss. 
One of ordinary skill in the art would have been motivated to make this modification because refreshing the pages can be more efficient and require less overhead than writing the remaining pages of the open block with data after a threshold amount of time has elapsed, as taught by Goss in [Col 6: lines 64-67]. 
Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Alhussien in further view of Goss in further view of Huang.
Regarding claim 19
The storage system of Claim 18 is made obvious by Lee in view of Alhussien in further view of Goss. 
Lee teaches wherein the data is programmed in the last-written wordline in the MLC block using a fine programming technique (by teaching that the data is programmed into the MLC flash device (14) in a multi-step programming process (i.e. fine programming technique) [Col 3: line 63 – Col 4: line 63]). 
Lee does not explicitly disclose, but Goss teaches that the last-written wordline may be refreshed when the threshold amount of time has passed (per the analysis for claim 18). 
Lee does not explicitly disclose, but Huang teaches that wherein the data is re-programmed into the last-written wordline using a double fine programming technique (by teaching that a refresh module may be configured to refresh all or part of a memory block without the section of memory having been erased by an erase module [0003]. In this way, a section of memory (one or more pages or wordlines) may be refreshed (i.e. reprogrammed) without being relocated into another block and erasing the block, where relocating the data results in write amplification and reduces the program erase cycling capabilities of the memory block [0042]. The refresh (i.e. application of a programming voltage (i.e. reprogramming)) may be verified and if the verification doesn’t pass, the refresh may be performed again using a different programming voltage (i.e. double fine programming) [0045] [0072] [0093] [0103-0104] [0116]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified refreshing the memory cells by reprogramming the memory cells to the same or another block disclosed by Goss to include refreshing the memory wordlines (i.e. including the boundary wordline as taught by Goss) by reapplying a programming voltage without relocating the data as taught by Huang
One of ordinary skill in the art would have been motivated to make this modification because it results in less write amplification, and less wear on the memory cells, as taught by Huang in [0042]. 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Alhussien in further view of Guo. 
Regarding claim 20
The storage system of Claim 16 is made obvious by Lee in view of Alhussien. 
Lee further discloses, further comprising means for logging an identification of the block with the last-written word-line in the MLC memory area and a time when the last-written wordline was written (by teaching that an elapsed time (ET) may be counted utilizing a timestamp for managing the active block (121a) (i.e. log a time when the last written wordline was written) [0071]. The ET is counted from a time when data is written at a physical page before the clean page (i.e. the last written page, i.e. the last written wordline) [0065] [0066] [0070]. The controller may determine an ET threshold based on a desired reliability so that when the ET has reached the threshold the controller may trigger a data reliability operation [0066-0068]. The ET may be tracked for each active block, identified with a block number, in an active block management table (323) [0071] [0085] [0088] [Fig. 9]).
Alhussien in view of Lee does not explicitly disclose, but Guo teaches that the controller is further configured to log an identification of a last-written wordline (by teaching that an open block status table (226) may include information identifying a location within each open block corresponding to a last-written wordline. The identifying information may be updated in conjunction with the data write module (216) as part of the management module (121-1) (i.e. controller) [0061-0062] [0080-0081] [0084-0085] [0103]). In this way, when a shutdown request is received, the storage device may fetch information about open blocks and their boundary regions susceptible to data reliability issues and for each identified boundary region (i.e. last-
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified an active block management table stored in buffer memory taught by Alhussien in view of Lee to include an identification of the last-written wordline so that upon receiving a shutdown request, a contiguous region to the identified last-written wordline (as updated by the controller) may be programmed by the controller as taught by Guo 
One of ordinary skill in the art would have been motivated to make this modification because programming data to the contiguous region to the boundary area increases the reliability of the non-volatile memory, as taught by Guo in [0005]. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS JAMES KORTMAN whose telephone number is (303)297-4404. The examiner can normally be reached Monday through Thursday 7:30 AM through 5:00 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/CURTIS JAMES KORTMAN/Examiner, Art Unit 2139  

/REGINALD G BRAGDON/Supervisory Patent Examiner, Art Unit 2139